RENDERED: NOVEMBER 18, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1332-MR

DAVID SCOTT TATE                                                       APPELLANT


                 APPEAL FROM MENIFEE CIRCUIT COURT
v.               HONORABLE DAVID A. BARBER, JUDGE
                        ACTION NO. 17-CR-00003


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; JONES AND L. THOMPSON,
JUDGES.

THOMPSON, L., JUDGE: David Scott Tate appeals from an order of the Menifee

Circuit Court which denied his motion for pretrial jail-time credit. We believe

further proceedings are necessary; therefore, we reverse and remand.
                       FACTS AND PROCEDURAL HISTORY

                On February 23, 2017, Appellant was indicted on one count of

operating a motor vehicle while under the influence of alcohol or other intoxicants1

and murder.2 The charges arose after he caused an accident while driving

intoxicated. On March 9, 2017, Appellant was arraigned and released on bond.

One of the conditions of the bond was that Appellant was placed on house arrest.

He could only leave his house to attend doctor appointments, appointments with

his lawyer, or court dates. One of the reasons Appellant was placed on house

arrest was due to significant injuries he sustained in the car accident and the

concern that local jails might have trouble accommodating such injuries.

                On January 14, 2019, Appellant entered a guilty plea. Pursuant to a

plea agreement, Appellant pleaded guilty to second-degree manslaughter.3 The

driving under the influence charge was dismissed. As part of the plea agreement,

Appellant agreed to give up any pretrial jail-time credit he received while on house

arrest. In total, Appellant spent 735 days on house arrest. Appellant was then

sentenced, pursuant to the agreement, to ten years in prison.




1
    Kentucky Revised Statutes (KRS) 189A.010.
2
    KRS 507.020.
3
    KRS 507.040.

                                                -2-
                 Beginning in late 2020, Appellant began seeking pretrial custody

credits from the Kentucky Department of Corrections and the Kentucky Justice and

Public Safety Cabinet. He argued that the time he spent on pretrial house arrest

entitled him to jail-time credit. These credit requests were denied.

                 On June 2, 2021, Appellant, through counsel, filed a motion with the

Menifee Circuit Court seeking pretrial custody credits. The Commonwealth

opposed the motion arguing that Appellant was not under a home incarceration

program as contemplated by the relevant statutes because he was not wearing a

GPS monitor.4 The Commonwealth also argued that Appellant was not entitled to

jail-time credit because he waived said credits as part of his plea agreement. The

trial court denied the motion, but did not give a reason for doing so. This appeal

followed.

                                            ANALYSIS

                 KRS 431.517(1) states that “home incarceration may be ordered as a

form of pretrial release, subject to the conditions imposed by the provisions of

KRS 532.200 to 532.250.” Also, KRS 532.120 states in relevant part:

                 (3) Time spent in custody prior to the commencement of
                 a sentence as a result of the charge that culminated in the
                 sentence shall be credited by the Department of
                 Corrections toward service of the maximum term of
                 imprisonment in cases involving a felony sentence and
                 by the sentencing court in all other cases. If the sentence

4
    These statutes will be discussed further below.

                                                  -3-
            is to an indeterminate term of imprisonment, the time
            spent in custody prior to the commencement of the
            sentence shall be considered for all purposes as time
            served in prison.

            ....

            (7) As used in subsections (3) and (4) of this section,
            time spent in custody shall include time spent in pretrial
            home incarceration pursuant to KRS 431.517, subject to
            the conditions imposed by KRS 532.245.

In addition, the current version of KRS 532.245 states:

            (1) Time spent in pretrial home incarceration pursuant to
            KRS 431.517 shall be credited against the maximum
            term of imprisonment assessed to the defendant upon
            conviction. Notwithstanding KRS 532.200, a defendant
            who spent time in pretrial home incarceration pursuant to
            KRS 431.517 shall not be required to have participated in
            a global positioning monitoring system program [GPS] to
            receive credit. Time credited under this section shall be
            calculated in accordance with KRS 532.120.

            (2) Violation of the terms of pretrial home incarceration
            shall be deemed an interruption of the defendant’s home
            incarceration. The interruption shall begin at the time of
            the violation and shall continue until a court revokes
            home incarceration or otherwise acts on the violation.
            Time spent in pretrial home incarceration prior to the
            violation shall be credited against the maximum term of
            imprisonment assessed to the defendant upon conviction
            for the original charge.

            (3) This section shall apply to defendants sentenced on or
            after July 12, 2012.




                                        -4-
At the time Appellant filed the motion seeking jail-time credit, KRS 532.245(1)

did not have the language regarding the GPS monitoring device. The current

version of KRS 532.245(1) came into effect during the pendency of this appeal.

             Appellant’s argument on appeal is that he was in pretrial home

incarceration pursuant to the above statutes and he is entitled to custody credit.

The Commonwealth disagrees and argues that Appellant was not on home

incarceration because he was not fitted with a GPS monitoring device. The

Commonwealth also argues that Appellant failed to exhaust his administrative

remedies.

             As to the Commonwealth’s administrative remedies argument, a

defendant must first pursue administrative remedies with the Department of

Corrections before a motion can be filed with the circuit court seeking pretrial jail-

time credit. Sanders v. Commonwealth, 600 S.W.3d 266, 268 (Ky. App. 2020).

The record is clear that Appellant fulfilled his administrative duties before seeking

redress with the courts. He contacted the relevant administrative departments

seeking his credits.

             The main issue on appeal is whether Appellant was on home

incarceration pursuant to the above statutes. As previously mentioned, the

Commonwealth argued at the trial level that Appellant was not on home

incarceration because KRS 532.200(2) states that home incarceration requires the


                                          -5-
use of a monitoring device, such as a GPS. Appellant was not required to wear a

GPS device while on house arrest. We believe it is most likely that the trial court

denied Appellant’s motion for jail-time credits based on the lack of GPS monitor

as that was the most straightforward issue and was determinative of the motion.

The trial court was correct in its ruling at the time. The problem arises that while

the appeal was pending, KRS 532.245 was amended and the use of a GPS monitor

is no longer required in order for a defendant to receive jail-time credit while on

home incarceration prior to trial. We must determine if the current version of KRS

532.245 applies to Appellant.

             As the proper interpretation of a statute is purely a legal issue, our

review is de novo. Commonwealth v. Long, 118 S.W.3d 178, 181 (Ky. App. 2003)

(citations omitted).

                    The right to jail-time credit is derived purely from
             statute. As such, it is governed by and interpreted
             according to legislative intent. As with any case
             involving statutory interpretation, our duty is to ascertain
             and give effect to the intent of the General Assembly.
             The Legislature is presumed to be aware of the existing
             law at the time of enactment of a later statute and,
             therefore, intent can be readily ascertained from both
             maintenance and alteration of a statute.

Sanders, 600 S.W.3d at 270 (internal quotation marks and citations omitted).

             The current version of KRS 532.245(3) states that it applies to

“defendants sentenced on or after July 12, 2012.” This language did not change


                                          -6-
from the previous version of the statute. The question then becomes does the new

language, where a defendant is no longer required to have GPS monitoring, apply

to defendants sentenced after July 12, 2012, or does it only apply to defendants

sentenced after the effective date of the current version, July 14, 2022? The

legislature chose not to change KRS 532.245(3) when enacting the new version of

the statute, the new GPS monitoring provision applies to all defendants sentenced

after July 12, 2012. That means Appellant was not required to have a GPS monitor

for him to receive jail-time credit for home incarceration.

             However, because the relevant statute has changed and the trial court

did not need to fully examine all the requirements for home incarceration at the

time it ruled on Appellant’s motion, we must remand this case to the trial court.

The court must determine if Appellant’s house arrest met the conditions of home

incarceration.

             The conditions of home incarceration shall include the
             following:

                   (1) The home incarceree shall be confined to his
                       home at all times except when:

                          (a) Working at approved employment or
                              traveling directly to and from such
                              employment;

                          (b) Seeking employment;

                          (c) Undergoing available medical,
                              psychiatric, or mental health treatment or

                                         -7-
          approved counseling and after care
          programs;

      (d) Attending an approved educational
          institution or program;

      (e) Attending a regularly scheduled religious
          service at a place of worship; and

      (f) Participating in an approved community
          work service program;

(2) Violation of subsection (1) of this section may
subject the home incarceree to prosecution under
KRS 520.030 (escape);

(3) The home incarceree shall conform to a
schedule prepared by a designated officer of the
supervising authority specifically setting forth the
times when he may be absent from the home and
the locations where he may be during those times;

(4) The home incarceree shall not commit another
offense during the period of time for which he is
subject to the conditions of home incarceration;

(5) The home incarceree shall not change the place
of home incarceration or the schedule without
prior approval of the supervising authority;

(6) The home incarceree shall maintain a telephone
or other approved monitoring device in the home
or on his person at all times;

(7) Any other reasonable conditions set by the
court or the supervising authority including:

      (a) Restitution under KRS 533.030;




                     -8-
                           (b) Supervision fees under KRS 439.315;
                               and

                           (c) Any of the conditions imposed on
                               persons on probation or conditional
                               discharge under KRS 533.030(2);

                    (8) A written and notarized consent agreement
                    shall be filed with the court by every adult who
                    will share the offender’s home during the term of
                    home incarceration; and

                    (9) Any supervision fee or other monetary
                    condition, except restitution, shall be paid by the
                    defendant directly to the person or organization
                    specified by the court in a written order, except
                    that any such fees or monetary conditions owed to
                    the Department of Corrections shall be paid
                    through the circuit clerk.

KRS 532.220.

             Finally, we must address the fact that Appellant’s plea agreement

stated that he was waiving any pretrial jail-time credits he was entitled to.

Appellant claims waiving these credits would amount to an illegal sentence

because the credits are mandatory. We agree. “[T]he general rule that a judgment

rendered by a court in a criminal case must conform strictly to the statute, and that

any variation from its provisions, either in the character or the extent of

punishment inflicted, renders the judgment absolutely void.” Weems v. United

States, 217 U.S. 349, 381-82, 30 S.Ct. 544, 555, 54 L. Ed. 793 (1910). Our

Kentucky Supreme Court has also held that criminal punishments that go against


                                          -9-
statutes or are in excess of the lawful range of punishment are not permitted.

McClanahan v. Commonwealth, 308 S.W.3d 694, 698 (Ky. 2010).

             Here, Appellant pleaded guilty to second-degree manslaughter. This

is a Class C felony. KRS 507.040(2). Class C felonies cannot exceed ten years in

prison. KRS 532.060(2)(c). Appellant was sentenced to ten years in prison, but he

was on house arrest for over two years. If Appellant was on home incarceration as

he claims, then he would have a twelve-year sentence. This is not permitted. In

addition, KRS 532.120(3) and KRS 532.245(1) state that a defendant “shall”

receive jail-time credit for time spent on home incarceration. “Shall” is

mandatory. KRS 446.010(39). The requirement in Appellant’s plea agreement

that he must waive his pretrial jail-time credits is void. The rest of the plea

agreement is valid and this Opinion should not be read to in any way vacate or

reverse Appellant’s sentence.

                                   CONCLUSION

             Based on the foregoing, we reverse and remand. On remand, the trial

court shall determine if Appellant was on home incarceration pursuant to the

relevant statutes. The court should also keep in mind that Appellant could not

lawfully waive his ability to receive jail-time credit for home incarceration.



             ALL CONCUR.


                                         -10-
BRIEFS FOR APPELLANT:        BRIEFS FOR APPELLEE:

David Scott Tate, pro se     Daniel Cameron
Pineville, Kentucky          Attorney General of Kentucky

                             Matthew R. Krygiel
                             Assistant Attorney General
                             Frankfort, Kentucky




                           -11-